Title: To George Washington from Brigadier General Peter Muhlenberg, 10 April 1778
From: Muhlenberg, Peter
To: Washington, George



Sir
[Valley Forge] April the 10th 1778.

Coll Mead was with me this Morning, desiring me to give Your Excellency a final Answer, in what manner I intended to Act, with regard to the dispute between Genl Woodford Weedon & myself; Tho I have had time enough to consider of it, I have still put it of[f], as I expected nothing would be done in it, untill Genl Weedons return; This Affair has been often Canvassed within my hearing, by the Officers in the Army, & I find the Generality of them are of Opinion that the Change would have taken place, if Genl Woodford had had no Claim, as Congress were determind to put him into a post, where He might have the first Chance of Promotion; I must Confess neither Honor or Ambition were the leading principle that Actuated me when I entred the Service; neither shall they be the cause of my quitting it at present; But Your Excellency will Acknowledge that much depends on Opinion & whenever an Officer degrades himself in the Opinion of his Brother Officers of inferior Rank his Influence & Authority become despicable—As fond as I should be of continuing in the Service of my Country I do not think I could do it with propriety, unless some Reasons were given for the Change, This would Justify me to my Friends, & to the Army in Generall, for I cannot help thinking that something more is required for our Meridian than barely to call in & Cancell.
Your Excellency will I hope pardon me for writing my Sentiments freely, but should Your Excellency be of Opinion that I have not been injurd, & can serve, with propriety, I shall allways think myself happy in Obeying Your Excellencys Commands. I have the Honor to be Your Excellencys Most Obedt Servt

P: Muhlenberg

